EXAMINER'S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I, claims 1-17, and Species A, Figs. 1-19, in the reply filed on 23 June 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 18-24, directed to inventions non-elected without traverse.  Accordingly, claims 18-24 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims (as filed 20 September 2019): 
In claim 9 / ll. 2: “is” now reads “are”
In claim 10 / ll. 2: “is” now reads “are”
Claims 18-24 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an instrument configured to attach to a bone anchoring element during surgery, comprising an elongate portion and an end portion with an opening having a first section sized to permit insertion and removal of a head of the bone anchoring element through a side of the end portion, and a second section forming a seat that is sized to prevent removal of the head through the side, wherein the head can move between the sections, as structurally defined in the claims. The claims distinguish over the uncovered relevant art cited in the attached PTO-892. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 9,307,972 to Lovell et al. discloses an instrument comprising an elongate portion and an end portion 6 having an opening 310 that permits insertion and removal of a head of a bone anchoring element, shown in FIGs. 31-37, and a locking position that prevents removal of the head from the opening. 
U.S. Patent No. US 9,414,828 to Abidin et al. discloses an instrument comprising an elongate portion and an end portion having an opening that permits insertion and removal of a bone anchoring element, shown in FIGs. 5A-5F, and a locking position that prevents removal of the bone anchoring element from the opening. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775